Citation Nr: 1525357	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  05-11 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased disability evaluation for service-connected major depressive disorder, currently evaluated as 50 percent disabling from September 24, 2003.    

2.  Entitlement to a total disability rating for compensation purposes based upon employability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran had active service from September 1970 to April 1974.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Wichita, Kansas Regional Office (RO) of the Department of Veterans Affairs (VA).

For the purposes of clarity, the Board will discuss the procedural history of this case.  An August 2004 rating decision denied the Veteran's claim of entitlement to a disability evaluation in excess of 30 percent for his service-connected major depressive disorder.  The Veteran appealed the decision and the Board issued a decision in April 2007 and, in pertinent part, assigned an evaluation of 50 percent, but no higher.  The Veteran appealed the Board's April 2007 decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2008, the Court granted a Joint Motion for Partial Vacatur and Remand.  The Board's April 2007 decision was vacated to the extent that it denied entitlement to an increased disability evaluation for major depressive disorder, evaluated as 50 percent disabling.  The issue was returned to the Board for review.  

During this time, a July 2005 rating decision, denied the Veteran's claim for entitlement to a TDIU and the April 2007 Board decision remanded the issue of entitlement to a TDIU for development.  A May 2007 rating decision effectuated the Board's assignment of a 50 percent disability evaluation for major depressive disorder and assigned an effective date of September 24, 2003.  The Veteran appealed the effective date assignment for his 50 percent disability evaluation for major depressive disorder.

A February 2009 Board decision denied, in pertinent part, entitlement to an increased disability evaluation for major depressive disorder, evaluated as 50 percent disabling from September 24, 2003 and entitlement to a TDIU.  The Veteran appealed the Board's February 2009 decision to the Court.  In March 2010, the Court granted a Joint Motion for Partial Vacatur and Remand.  The portion of the Board's February 2009 decision that denied entitlement to an increased disability evaluation for major depressive disorder currently evaluated as 50 percent disabling from September 24, 2003 and denied entitlement to a TDIU was vacated and the issues were returned to the Board for review.  The portion of the February 2009 Board decision wherein the issue of entitlement to an effective date earlier than September 24, 2003, for the assignment of a 50 percent disability evaluation for major depressive disorder was denied, remains undisturbed.  

In September 2010, the Board remanded the issues of entitlement to an increased disability evaluation for major depressive disorder, evaluated as 50 percent disabling from September 24, 2003 and entitlement to TDIU for additional development.  In July 2011, the Board issued a decision and denied entitlement to an increased disability evaluation for major depressive disorder, evaluated as 50 percent disabling from September 24, 2003 and denied entitlement to a TDIU.  

The Veteran appealed the Board's July 2011 decision to the Court.  In a June 2012 Order, the Court granted a Joint Motion for Remand, vacated the Board's July 2011 decision, and remanded the claims to the Board for compliance with the Joint Motion for Remand.  In March 2013, the Board remanded the Veteran's claims for additional development.  The case has been returned to the Board for review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues on appeal are REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In this case, the evidence indicates that the Veteran abuses alcohol and drugs.  Alcohol and drug abuse in general constitutes willful misconduct under VA regulations; however, alcohol dependence or substance abuse may be service-connected where such abuse is secondary to or a symptom of a service-connected disability.  In this case, the Veteran's attorney has raised the issue of entitlement to service connection for substance abuse as secondary to the Veteran's service-connected major depressive disorder.  This issue is inextricably intertwined with the issues on appeal as the disposition of such claim could impact the manifestations for consideration in adjudicating the increased rating and TDIU claims on appeal.  The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As such, appellate consideration of the increased rating and TDIU claims on appeal is deferred pending completion of the action requested below.  

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran and his representative notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 5126 (West 2014), as to the issue of entitlement to service connection for substance abuse, claimed as secondary to the Veteran's service-connected major depressive disorder.  An appropriate period of time should be allowed to respond.

2.  Following completion of the above, adjudicate the issue of entitlement to service connection for substance abuse, claimed as secondary to the Veteran's service-connected major depressive disorder.  Notice of the determination and the Veteran's appellate rights should be issued to the Veteran and his representative.  Only if a timely notice of disagreement as to the determination is received, and following issuance of a statement of the case, a timely substantive appeal is received, should the issue be forwarded to the Board for appellate consideration.

3.  Thereafter, readjudicate the issues on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case, and afford the appropriate period for response.  Thereafter, the appeal should be returned to the Board for appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).









